Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 27, 2022

The Court of Appeals hereby passes the following order:

A22A1588. KIMBERLY JAMES v. WATERS EDGE CONSTRUCTION, LLC
    et al.

      Plaintiff Kimberly James filed a complaint against defendant Waters Edge
Construction, LLC. On March 4, 2022, the trial court granted summary judgment in
favor of Waters Edge. James then filed a motion for reconsideration from the trial
court’s order granting summary judgment. On May 18, 2022, the trial court denied
James’s motion for reconsideration. James filed a notice of appeal from the trial
court’s order denying his motion on May 20, 2022. We, however, lack jurisdiction.
      Pursuant to OCGA § 9-11-56 (h), the grant of summary judgment is reviewable
by direct appeal. Whiddon v. Stargell, 192 Ga. App. 826, 828 (386 SE2d 884) (1989).
As a rule, “[a] notice of appeal shall be filed within 30 days after entry of the
appealable decision or judgment complained of . . . .” OCGA § 5-6-38 (a). James did
not file a notice of appeal within 30 days after entry of the grant of summary
judgment. Instead, she filed a motion for reconsideration. However, the motion did
not extend the time to appeal from the underlying order, and the order resolving it is
not subject to direct appeal. See Bell v. Cohran, 244 Ga. App. 510, 510 (536 SE2d
187) (2000) (“a motion for reconsideration does not toll the time for filing a direct
appeal”); Ferguson v. Freeman, 282 Ga. 180, 181 (1) (646 SE2d 65) (2007) (“[T]he
denial of a motion for reconsideration of a final judgment is not itself a judgment
subject to direct appeal.”).
      Because James did not file a timely notice of appeal from the summary
judgment order, we lack jurisdiction to consider this appeal, which is therefore
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/27/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.